DETAILED ACTION
In response to communications filed 12/30/2020 & 04/02/2021.
Claims 1-20 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 2014/0269454 A1) in view of Lindoff et al. (US 2015/0319802 A1) hereinafter “Papasakellariou” and “Lindoff” respectively.

Regarding Claim 1, Papasakellariou teaches A wireless access network (Papasakellariou: paragraph 0034 & Fig. 1, wireless network), comprising:
a first access point (AP) (Papasakellariou: paragraph 0035 & Fig. 1, eNB 103) having a first Wi-Fi coverage area (Papasakellariou: paragraph 0037 & Fig. 1, coverage area 125 of eNB 103);
a second AP (Papasakellariou: paragraph 0035 & Fig. 1, eNB 102) having a second Wi-Fi coverage area (Papasakellariou: paragraph 0037 & Fig. 1, coverage area 120 of eNB 102), wherein at least a portion of the second Wi-Fi coverage area overlaps with the first Wi-Fi coverage area in an overlapping region (Papasakellariou: paragraph 0037 & Fig. 1, overlapping region of coverage areas 125 and 120);
a central controller in operable communication with each of the first and second APs (Papasakellariou: paragraph 0035 & Fig. 1, eNodeB 101 that communicates between IP network and eNB 102 and eNB 103);
a first station Wi-Fi device (STA) located within the overlapping region (Papasakellariou: paragraph 0037 & Fig. 1, UE 115 or UE 116), and configured to connect with each of the first and second APs (Papasakellariou: paragraph 0037 & Fig. 1, UE 115/116 in communication with eNB 125 and eNB 120);
wherein the central controller is configured to (i) control downlink Wi-Fi data transmission from both of the first and second APs (Papasakellariou: paragraph 0086 & Fig. 8, UL-DL configurations between cells), and (ii) implement a scheduling protocol for the downlink Wi-Fi data transmission (Papasakellariou: 
Although Papasakellariou teaches controlling Wi-Fi data transmission of multiple APs, Papasakellariou fails to explicitly teach configuring a single downlink data transmission wherein the STA receives portions of the same single downlink data transmission from both APs as in the remaining limitation(s).  However, Lindoff from an analogous art similarly teaches a wireless communication device is simultaneously connected with a first and second serving node (Lindoff: paragraph 0026) and further teaches 
control a first single downlink data transmission (Lindoff: paragraphs 0026 & 0051, wireless device communicate with both serving nodes based on communication pattern),
such that the first STA receives at least a first portion of the first single downlink data transmission from the first AP (Lindoff: paragraph 0018, communication pattern comprising first sub-pattern for wireless device to communicate with the first serving node) and a second portion of the same first single downlink data transmission from the second AP (Lindoff: paragraphs 0018, 0026, communication pattern comprising second sub-pattern for wireless device to communicate with the second serving node), wherein the second portion is different from the first portion (Lindoff: paragraph 0018, 0026, said first and second sub-patterns of the communication pattern, thus teaching different portions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papasakellariou to include control 

Regarding Claim 2, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the central controller is configured to cause (i) the first AP to transmit the first portion of the first single downlink data transmission to the first STA in a first time slot (Lindoff: paragraph 0018, communication pattern comprising first sub-pattern for wireless device to communicate with the first serving node), and (ii) the second AP to transmit the second portion of the first single downlink data transmission to the first STA in a second time slot different from the first time slot (Lindoff: paragraphs 0018, 0026, communication pattern comprising second sub-pattern for wireless device to communicate with the second serving node).  Examiner recites same reasoning to combine the teachings of downlink transmissions between multiple APs of Lindoff with the Wi-Fi APs of overlapping coverage areas of Papasakellariou as presented in rejected independent claim 1 above.

Regarding Claim 3, Papasakellariou teaches the respective claim(s) as presented above and further suggests a third AP in operable communication with the central controller (Papasakellariou: paragraph 0035 & Fig. 1, eNodeB 101 that communicates between IP network and eNB 102 and eNB 103), wherein the first AP is in within an operating range of the third AP (Papasakellariou: paragraph 0035 & , and wherein the central controller is further configured to implement the scheduling protocol for the first downlink data transmission (Papasakellariou: paragraph 0086 & Fig. 8, UL-DL configurations between cells) such that the first STA receives a third portion of the first single (Wi-Fi) downlink data transmission from the third AP, wherein the third portion is different from the first and second portions (Lindoff: paragraph 0018, communication pattern comprising sub-pattern for wireless device to communicate with respective nodes).  Examiner recites same reasoning to combine the teachings of downlink transmissions between multiple APs of Lindoff with the Wi-Fi APs of overlapping coverage areas of Papasakellariou as presented in rejected independent claim 1 above.  Furthermore, it would have been obvious to teach additional sub-patterns based on number of serving nodes currently connected.  

Regarding Claim 4, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the central controller is further configured to cause (i) the third AP to transmit the third portion of the first single downlink (Wi-Fi) data transmission to the first STA in a third time slot different from the first and second time slots (Lindoff: paragraph 0018, communication pattern comprising sub-pattern for wireless device to communicate with respective nodes).  Examiner recites same reasoning to combine the teachings of downlink transmissions between multiple APs of Lindoff with the Wi-Fi APs of overlapping coverage areas of Papasakellariou as presented in rejected independent claim 1 above.

Regarding Claim 5, Papasakellariou teaches the respective claim(s) as presented above and further suggests a third STA in operable communication with the second and third APs (Papasakellariou: paragraph 0037, one of UE 111-114), wherein the central controller is further configured to cause the second AP to transmit a second single (Wi-Fi) downlink data transmission to the third STA in a fourth time slot different from the second time slot (Lindoff: paragraph 0018, communication pattern comprising sub-pattern for wireless device to communicate with respective nodes).  Examiner recites same reasoning to combine the teachings of downlink transmissions between multiple APs of Lindoff with the Wi-Fi APs of overlapping coverage areas of Papasakellariou as presented in rejected independent claim 1 above.

Regarding Claim 6, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the central controller is further configured to cause the third AP to transmit at least a portion of the second single downlink (Wi-Fi) data transmission to the third STA in a fifth time slot different from the second and fourth time slots (Lindoff: paragraph 0018, communication pattern comprising sub-pattern for wireless device to communicate with respective nodes).  Examiner recites same reasoning to combine the teachings of downlink transmissions between multiple APs of Lindoff with the Wi-Fi APs of overlapping coverage areas of Papasakellariou as presented in rejected independent claim 1 above.

Regarding Claim 7, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the first STA comprises a first user equipment device (UE) (Papasakellariou: paragraph 0037 & Fig. 1, UE 115 or UE 116).

Regarding Claim 8, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the central controller comprises a wireless local area network controller (WLC) (Papasakellariou: paragraph 0052, eNB  comprising controller/processor) configured to manage the first and second APs (Papasakellariou: paragraph 0035 & Fig. 1, eNodeB 101 that communicates between IP network and eNB 102 and eNB 103).

Regarding Claim 9, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the WLC is disposed remotely from the first UE and the first and second APs (Papasakellariou: paragraph 0035 & Fig. 1, eNodeB depicted being remote from the UEs and eNB 102/103).

Regarding Claim 10, Papasakellariou teaches A central controller (Papasakellariou: paragraph 0052 & Fig. 3, controller/processor) for a wireless access network (Papasakellariou: paragraph 0034 & Fig. 1, wireless network), the central controller in operable communication with a first access point (AP) (Papasakellariou: paragraph 0035 & Fig. 1, eNB 103) having a first Wi-Fi coverage (Papasakellariou: paragraph 0037 & Fig. 1, coverage area 125 of eNB 103) and a second AP (Papasakellariou: paragraph 0035 & Fig. 1, eNB 102) having a second Wi-Fi coverage area different from the first Wi-Fi coverage area (Papasakellariou: paragraph 0037 & Fig. 1, coverage area 120 of eNB 102), the central controller comprising:
a processor (Papasakellariou: paragraph 0052 & Fig. 3, controller/processor configured to manage the first and second APs to transmit a first downlink Wi-Fi transmission (Papasakellariou: paragraph 0035 & Fig. 1, eNodeB 101 that communicates between IP network and eNB 102 and eNB 103), according to a Wi-Fi scheduling protocol (Papasakellariou: paragraph 0063, 0075, scheduling of data transmissions, thus teaching the necessary protocol), to a first Wi-Fi enabled user equipment device (UE) (Papasakellariou: paragraph 0037 & Fig. 1, UE 115 or UE 116) located within an overlap region disposed within a portion of the first Wi-Fi coverage area and a portion of the second Wi-Fi coverage area (Papasakellariou: paragraph 0037 & Fig. 1, overlapping region of coverage areas 125 and 120), the first UE in operable communication with and configured to connect to each of the first and second APs (Papasakellariou: paragraph 0037 & Fig. 1, UE 115/116 in communication with eNB 125 and eNB 120);
a memory device for storing computer-executable instructions, which, when executed by the processor (Papasakellariou: paragraph 0056, i.e. memory), cause the processor to:
receive (i) first station information regarding the first UE, (ii) first AP information regarding the first AP, and (iii) second AP information regarding the second AP (Papasakellariou: paragraph 0080, UL-DL configuration between cells);
log the first station information and the first and second AP information into the memory device as first logged information (Papasakellariou: paragraph 0056, controller/processor can move data in memory as required by executing process);
generate a first message queue for the first downlink Wi-Fi transmission according to the first logged information (Papasakellariou: paragraph 0086 & Fig. 8, UL-DL configurations between cells).
Although Papasakellariou teaches controlling Wi-Fi data transmission of multiple APs, Papasakellariou fails to explicitly teach configuring a single downlink data transmission wherein the STA receives portions of the same single downlink data transmission from both APs as in the remaining limitation(s).  However, Lindoff from an analogous art similarly teaches a wireless communication device is simultaneously connected with a first and second serving node (Lindoff: paragraph 0026) and further teaches
distribute (i) a first portion of the first message queue to the first AP (Lindoff: paragraph 0018, communication pattern comprising first sub-pattern for wireless device to communicate with the first serving node), and (ii) a second portion of the first message queue (Lindoff: paragraphs 0018, 0026, communication pattern comprising second sub-pattern for wireless device to communicate with the second serving node), different from the first portion of the first message queue, to the second AP (Lindoff: paragraph 0018, 0026, said first and second sub-patterns of the communication pattern, thus teaching different portions); and
manage the first AP to transmit the first portion of the first message queue to the first UE (Lindoff: paragraph 0018, communication pattern comprising first sub-, and (ii) the second AP to transmit the second portion of the first message queue to the first UE (Lindoff: paragraphs 0018, 0026, communication pattern comprising second sub-pattern for wireless device to communicate with the second serving node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papasakellariou to include control information indicating downlink transmission schemes for portions of multiple APs as taught by Lindoff for further interoperability and utilization of resources between multiple Wi-Fi APs of overlapping coverage areas.  

Regarding Claim 11, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the computer-executable instructions further cause the processor to control (i) the first AP to transmit the first portion of the first message queue to the first UE during a first time slot (Lindoff: paragraph 0018, communication pattern comprising first sub-pattern for wireless device to communicate with the first serving node), and (ii) the second AP to transmit the second portion of the first message queue during a second time slot different from the first time slot (Lindoff: paragraphs 0018, 0026, communication pattern comprising second sub-pattern for wireless device to communicate with the second serving node).  Examiner recites same reasoning to combine the teachings of downlink transmissions between multiple APs of Lindoff with the Wi-Fi APs of overlapping coverage areas of Papasakellariou as presented in rejected independent claim 10 above.

Regarding Claim 12, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the computer-executable instructions further cause the processor to: receive third AP information regarding a third AP in operable communication with the central controller (Papasakellariou: paragraph 0035 & Fig. 1, eNodeB 101 that communicates between IP network and eNB 102 and eNB 103), and second station information regarding a second UE located within a portion of the second Wi-Fi coverage area and a third Wi-Fi coverage area of the third AP (Papasakellariou: paragraph 0037, one of UE 111-116), and a second downlink Wi-Fi transmission to the second UE (Papasakellariou: paragraph 0086 & Fig. 8, UL-DL configurations);
generate a second message queue for the second downlink Wi-Fi transmission according to the third AP information (Papasakellariou: paragraph 0086 & Fig. 8, UL-DL configurations between cells); and
control the second AP to transmit a portion of a second message queue to the second UE during the first time slot (Lindoff: paragraph 0018, communication pattern comprising sub-pattern for wireless device to communicate with respective nodes).  
Examiner recites same reasoning to combine the teachings of downlink transmissions between multiple APs of Lindoff with the Wi-Fi APs of overlapping coverage areas of Papasakellariou as presented in rejected independent claim 10 above.  Furthermore, it would have been obvious to teach additional sub-patterns based on number of serving nodes currently connected.  

Regarding Claim 13, Papasakellariou teaches A method for communicating a Wi-Fi downlink transmission to a first Wi-Fi enabled user equipment device (UE) (Papasakellariou: paragraph 0037 & Fig. 1, UE 115 or UE 116) in a wireless network (Papasakellariou: paragraph 0034 & Fig. 1, wireless network), the first UE being located within an operational range of both of a first access point (AP) and a second AP (Papasakellariou: paragraph 0037 & Fig. 1, UE 115/116 in communication with eNB 125 and eNB 120), the method executed by a server device having a server database (Papasakellariou: paragraph 0052 & Fig. 3, controller/processor and memory) and in operable communication with of the first and second APs (Papasakellariou: paragraph 0035 & Fig. 1, eNodeB 101 that communicates between IP network and eNB 102 and eNB 103), the method comprising the steps of:
recording, in the server database, information relating the first UE to the first AP and information relating the first UE to the second AP (Papasakellariou: paragraph 0056, controller/processor can move data in memory as required by executing process);
creating a first message queue for the first UE (Papasakellariou: paragraph 0086 & Fig. 8, UL-DL configurations between cells);
queueing Wi-Fi data intended for the first UE into a first data queue based on the created first message queue (Papasakellariou: paragraph 0063, 0075, scheduling of data transmissions).
Although Papasakellariou teaches managing Wi-Fi data transmission of multiple APs according to a Wi-Fi scheduling protocol stored within the server database 
managing (i) the first AP to transmit a first portion of the first data queue to the first UE (Lindoff: paragraph 0018, communication pattern comprising first sub-pattern for wireless device to communicate with the first serving node), and (ii) the second AP to transmit a second portion of the first data queue to the first UE (Lindoff: paragraphs 0018, 0026, communication pattern comprising second sub-pattern for wireless device to communicate with the second serving node), wherein the first portion is different from the second portion (Lindoff: paragraph 0018, 0026, said first and second sub-patterns of the communication pattern, thus teaching different portions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papasakellariou to include control information indicating downlink transmission schemes for portions of multiple APs as taught by Lindoff for further interoperability and utilization of resources between multiple Wi-Fi APs of overlapping coverage areas.  

Regarding Claim 14, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the recorded information comprises at least one of a MAC address of the first UE, an IP address of the first UE, a Wi-Fi channel, and a list of APs to which the first UE is directly or indirectly connected (Papasakellariou: paragraph 0080, UL-DL configuration indicating connected UEs).

Regarding Claim 15, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein    the    recorded    information comprises at least one of a received signal strength indication (RSSI) of the first UE with respect to the first AP and an RSSI of the first UE with respect to the second AP, and a modulation and coding scheme (MCS) rate of the first UE with respect to the first and second APs (Papasakellariou: paragraph 0133, modulation and coding scheme).

Regarding Claim 16, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein    the    recorded information comprises at least one of a MAC address of the first UE, an IP address of the first UE, and a list of APs to which the first UE is directly or indirectly connected (Papasakellariou: paragraph 0080, UL-DL configuration indicating connected UEs).

Regarding Claim 17, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the step of managing causes (i) the first AP to transmit the first portion of the first data queue to the first UE during a first time slot (Lindoff: paragraph 0018, communication pattern comprising first sub-pattern for wireless device to communicate with the first serving node), and (ii) the second AP to transmit the second portion of the first data queue to the first UE during a second time slot different from the first time slot (Lindoff: paragraphs 0018, 0026, communication pattern comprising second sub-pattern for wireless device to communicate with the second serving node).  Examiner recites same reasoning to combine the teachings of downlink transmissions between multiple APs of Lindoff with the Wi-Fi APs of overlapping coverage areas of Papasakellariou as presented in rejected independent claim 13 above.

Regarding Claim 18, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the step of recording further comprises recording information regarding a third AP in operable communication with the server device and a second UE located within an operational range of the second AP and the third AP (Papasakellariou: paragraph 0037, one of UE 111-116).

Regarding Claim 19, Papasakellariou teaches the respective claim(s) as presented above and further suggests a step of generating a second message queue for a second downlink Wi-Fi transmission transmitted to the second UE from the second AP (Papasakellariou: paragraph 0086 & Fig. 8, UL-DL configurations), and a third message queue for a second downlink Wi-Fi  transmission transmitted to the second UE from the third AP (Papasakellariou: paragraph 0086 & Fig. 8, UL-DL configurations between cells).

Regarding Claim 20, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the second and third message queues are transmitted to the second UE according to the scheduling protocol (Papasakellariou: paragraph 0063, 0075, scheduling of data transmissions).

Response to Arguments
Arguments:
a) Papasakellariou-Lindoff alone or in combination relates only to cellular networks and not Wi-Fi communication therefore failing to teach a scheduling scheme for Wi-Fi transmission (remarks, page 9).

Examiner’s response:
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. After review of the prior arts, Papasakellariou teaches an additional embodiment wherein the eNB is implemented as an access point comprising an RF transceiver for communication with a wireless local access network to the Internet (paragraph 0057). As known in the art, WiFi is a wireless network technology following IEEE 802.11 standards and uses radiofrequency waves to provide internet access to connected devices. Since Papasakellariou teaches access points comprising radiofrequency components for communication in a local wireless access network, Papasakellariou similarly teaches and/or implies a WiFi communication network comprising base stations implemented as Wi-Fi access points in communications with .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chen et al. (US 2018/0110042 A1) teaches UEs in communication with base stations of respective coverage areas implementing WiFi communication (paragraphs 0156-0158).
Chen et al. (US 2018/0014301 A1) teaches UEs in communication with base stations of overlapping coverage areas implementing WiFi communication (paragraphs 0189-0191).
Yoo et al. (US 2016/0330630 A1) teaches communication of UEs over a shared channel between radio access technologies including Wi-Fi (paragraphs 0049-0050).
Dinan (US 2017/0366284 A1) teaches WiFi communication between base stations with overlapping coverage (paragraph 0026 & Fig. 7).
Lei et al. (US 2016/0302106 A1) teaches load balancing between cells of overlapping coverage areas in a WiFi network (paragraphs 0070 & 0091).
Ross et al. (US 2018/0331935 A1) teaches load balancing between base stations in WiFi communication (paragraphs 0081-0082).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468